Citation Nr: 1547996	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970, from September 1986 to July 1987, from March 2003 to May 2004, and from July 2006 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was remanded by the Board in November 2014.

In a March 2009 rating decision, the RO increased the assigned disability rating from 30 percent to 50 percent throughout the entire period on appeal.  However, because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a disability rating in excess of 50 percent have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a March 2009 Statement of the Case.  Therefore, no further notice as to this claim is needed.  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, and lay evidence are associated with the record.  The Veteran also underwent VA examinations in connection with his claim in January 2008, May 2012, and April 2015.  The VA examiners reviewed the medical evidence and lay statements and performed examinations.  Further, taken together, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate.  Additionally, the Board finds the Appeals Management Center substantially complied with the November 2014 remand directives with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 50 percent disabling throughout the period on appeal.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or meet the criteria for a 100 percent rating.  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran first underwent VA examination in connection with his service-connection claim for PTSD in January 2008.  The Veteran reported that he was married and had a good relationship with his wife.  He stated that he occasionally participated in social relationships, activities, and leisure pursuits.  The VA examiner noted that the Veteran's speech was lethargic and slow.  The Veteran was cooperative and friendly, with a normal affect and depressed mood.  The examiner reported that the Veteran's attention was intact and that he had an unremarkable thought process.  The Veteran did not experience delusions and was able to understand the outcomes of his behavior.  He did not have inappropriate, obsessive, or ritualistic behavior, nor did he suffer from panic attacks.  The examiner found that the Veteran did not have homicidal or suicidal thoughts.  Additionally, the Veteran had good impulse control and could maintain his own personal hygiene and activities of daily living.  His remote and immediate memory were normal, and his recent memory was mildly impaired.  The Veteran suffered from recurrent and intrusive distressing recollections and dreams, as well as difficulty falling or staying asleep.  He avoided stimuli associated with his trauma, and was hypervigilant with an exaggerated startle response.  He also had a diminished interest and feeling of detachment.  The examiner opined that the Veteran had significant distress or impairment in social, occupational, or other areas of functioning due to frequent, chronic, moderate PTSD symptoms with no periods of remission.  However, the examiner noted that the Veteran had been employed full time in the same job for more than 20 years, with no time lost from work.  The examiner assigned a GAF score of 60, and opined that the Veteran had reduced reliability and productivity due to his PTSD symptoms.

In a June 2008 questionnaire completed in conjunction with the Veteran's claim for SSA disability benefits, his wife asserted that the Veteran didn't clean up like he used to and sometimes had to be reminded to bathe.  Additionally, she stated that he had no difficulties getting along with others, but didn't visit others often.  She reported that he did not like crowds or lots of noise and had some memory problems.  During a June 2008 interview conducted in conjunction with his SSA claim, the Veteran stated that loud noises startled him and put in him "fear mode."  He did not like to drive, as it reminded him of experiences looking for explosive devices during his military service.  He reported that he had a bad temper and sleep difficulties.  The Veteran asserted that he had trouble with memory and concentration and that he did not get along well with authority figures.  He added that he did not handle stress or changes in routine well.  

The Veteran again underwent VA examination in May 2012.  The examiner noted that the Veteran had a depressed mood, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran continued to have recurrent distressing dreams and recollections and to avoid activities.  He also had a markedly diminished interested and feelings of detachment or estrangement, as well as difficulty concentrating.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 56.

The Veteran most recently underwent VA examination in April 2015.  The Veteran reported experiencing dissociative reactions in which he felt or acted as if the traumatic events he had experienced were recurring.  He continued to avoid external reminders of his trauma.  The examiner noted that the Veteran had persistent and exaggerated negative beliefs or expectations about himself and others.  The Veteran purportedly demonstrated irritable behavior and angry outbursts.  He suffered from a depressed mood, anxiety, fatigue, and had a flattened affect.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Additionally, the record demonstrates that the Veteran received individual and group VA treatment for his PTSD throughout the pendency of the appeal.  Throughout, the Veteran reported an overall good relationship with his wife of many years, as well as his children and grandchildren.  He was active in church and reported attending three times per week.  In February 2009, he asserted that he experienced flashbacks one to two times per week and nightmares two to five times per week as a result of his PTSD.  He was noted to be irritable, hypervigilant, and to have an exaggerated startle response.  The Veteran was reported to have mild paranoid ideation regarding whether VA had botched a recent surgery and was lying to him, as well as regarding whether someone was watching him.  He generally had a depressed mood, and suffered from low energy and decreased concentration.  He was assigned GAF scores in the range of 50 to 60.

Here, the Board finds the evidence demonstrates that throughout the period on appeal the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's PTSD was manifested during this period by a depressed mood, anxiety, decreased concentration and memory, trouble sleeping, nightmares, fatigue, irritability, hypervigilance, exaggerated startle response, avoidance, and paranoid ideation.  Further, the VA examiners in January 2008 and May 2012 found the Veteran demonstrated occupational and social impairment with reduced reliability and productivity, and the VA examiner in April 2015 found that he demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Finally, clinicians assigned GAF scores ranging from 50 to 60 during the period on appeal, indicating a range of serious to moderate difficulty in social or occupational functioning.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 50 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Here, however, the evidence does not occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, at any time during the pendency of the appeal, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Although the Veteran does have deficiencies in social relationships, he has been married to the same woman for many years, and has good relationships with his children and grandchildren.  Additionally, while the Veteran had some paranoid ideation, VA clinicians found that he appeared to be well-grounded in reality.  He did not experience panic attacks.  While he was reported to have experienced hallucinations on one occasion, they were attributed to a very high fever rather than his PTSD.  While the Veteran reported some feelings of thinking he would be better off dead, he never reported suicidal ideation, plan, or intent due to his strong religious beliefs against suicide.  VA clinicians noted throughout the period on appeal that the Veteran was well-groomed, cooperative, and otherwise able to cope with the activities of daily living.  While he occasionally demonstrated a blunted affect, he was able to smile and react appropriately during examinations.  His thought processes and judgment were generally considered to be fair or normal.  For these reasons, the Board finds the criteria for a disability rating in excess of 50 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with deficiencies in most areas is not established, the Board finds the preponderance of the evidence is against the assignment of a disability rating in excess of 50 percent at any time during the pendency of the appeal.  See 38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by a depressed mood, anxiety, decreased concentration and memory, trouble sleeping, nightmares, fatigue, irritability, hypervigilance, exaggerated startle response, avoidance, and paranoid ideation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran has been granted a TDIU on and after June 7, 2008.  As the record reflects that the Veteran was employed prior to that date, and the Veteran does not assert otherwise, the Board finds the issue of entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


